669 N.W.2d 551 (2003)
Haldon MAUCHMAR, Esther Mauchmar, Lee Gorton, Linda Gorton, David Weal, Frederick Bogdon, Cathy Bogdon, Owen D. Ramey, Randy Hunt, Karen Hunt, and Paul Bogdon, Appellees,
v.
WATSON TOWNSHIP PLANNING COMMISSION and Watson Township, Nonparties, and
Wyoming Asphalt, Inc., Intervenor-Appellant.
Docket No. 123637, COA No. 232741.
Supreme Court of Michigan.
October 10, 2003.
On order of the Court, the application for leave to appeal the March 20, 2003 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I respectfully dissent, and would remand this case to the Watson Township Planning Commission for further consideration.
The Watson Township zoning ordinance sets forth criteria that must be considered by the commission before a special use permit can be granted. In this case, the commission granted defendant a permit without fully considering these criteria, and the circuit court properly struck down this decision. However, instead of reversing the commission, the circuit court should have remanded to the commission for full consideration of these criteria. The consequence of the court's action is that defendant has been denied a permit, not because defendant failed to satisfy the ordinance, but because the commission erred. The court's action neither vindicates the ordinance nor affords defendant its right to have its application for a permit decided under the ordinance. In my judgment, the permit should be granted or denied only after consideration of the criteria set forth in the ordinance.
MARILYN J. KELLY, J., joins in the statement of MARKMAN, J.